Citation Nr: 1037902	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  06-31 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
other than posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to January 
1987.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a November 2004 rating decision of the Winston-Salem, 
North Carolina, Department of Veterans Affairs (VA) Regional 
Office (RO).

The Board notes that a claim for service connection for 
posttraumatic stress disorder was raised by the record during the 
appeal.  In February 2005, the RO informed the Veteran that it 
was working on his claim for service connection for posttraumatic 
stress disorder and requested the Veteran submit evidence to 
substantiate the claim.  In a February 2005 statement, the 
Veteran stated, "I wish to withdraw my claim for PTSD.  I am 
claiming service connection for anxiety and depression only."  
See VA Form 21-4138, Statement in Support of Claim.  The RO 
acknowledged the Veteran's request, see March 2005 letter, and no 
longer addressed the issue of service connection for 
posttraumatic stress disorder.  However, in more recent 
statements, the Veteran has raised the issue again, claiming he 
has posttraumatic stress disorder from various in-service 
stressors.  

The issue of entitlement to service connection for 
posttraumatic stress disorder has been raised by the 
record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over the claim, and it is referred 
to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that 
the Veteran has a psychiatric disorder that had its onset in 
service.

2.  A personality disorder is not considered to represent a 
disability for which VA compensation is payable.

3.  Alcohol and drug abuse is willful misconduct precluding 
direct service connection for such a disorder.




CONCLUSIONS OF LAW

1.  A psychiatric disorder, other than posttraumatic stress 
disorder, is not due to disease or injury that was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).

2.  Service connection for a personality disorder must be denied 
by operation of law. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.303, 4.9 (2009).

3.  Service connection for polysubstance abuse must be denied by 
operation of law.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.301, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist
 
The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application. 
 VA notified the Veteran in correspondence dated in August 2004, 
December 2004, March 2005, and March 2006 of the information and 
evidence needed to substantiate and complete a claim of 
entitlement to service connection, to include notice of what part 
of that evidence is to be provided by the claimant and what part 
VA will attempt to obtain.  In the March 2006 letter, VA informed 
the Veteran of how disability evaluations and effective dates are 
assigned.  The Board notes that while the March 2006 notification 
came after the initial decision on appeal, the RO readjudicated 
the claim in a September 2006 statement of the case.  Thus, any 
prejudice to the Veteran for this error was harmless.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication of 
the claim, such as in a statement of the case or supplemental 
statement of the case is sufficient to cure a timing defect).

VA has fulfilled its duty to assist the claimant, including 
obtaining service treatment records, service personnel records, 
and private medical records identified by the Veteran.  VA 
provided the Veteran with an examination and obtained a medical 
opinion.  The medical opinion provided was based upon a review of 
the record and examination of the evidence.  The Board finds that 
the medical opinion provided by the VA examiner is entirely 
adequate.

The Board concludes the Veteran was provided the opportunity to 
meaningfully participate in the adjudication of his claims and 
did in fact participate.  Washington v. Nicholson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this appeal.  

Analysis

The Board has reviewed all the evidence in the Veteran's claims 
file to include his written contentions, his wife's statements, 
the private medical records, and the VA examination report.  
Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).
 
Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be warranted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 
 38 C.F.R. § 3.303(d). 
 
To prevail on the issue of service connection, there must be 
competent and credible evidence of (1) a current disability, (2) 
in-service occurrence or aggravation of a disease or injury; and 
(3) a nexus between an in-service injury or disease and the 
current disability.  See generally Davidson v. Shinseki, 581 F.3d 
1313 (Fed. Cir. 2009). 

The Veteran contends that he has a current psychiatric disorder 
that had its onset in service.  Service treatment records show 
that in May 1979, the Veteran had an alleged knife fight in which 
the Veteran had slashed his roommate.  The examiner noted the 
Veteran had been seen by mental hygiene and that he denied 
psychological problems or any guilt over the incident.  The 
diagnoses were inadequate personality and probable alcohol abuse.  
In August 1979, a diagnosis of immature personality with 
explosive features was entered.  In November 1980, the Veteran 
was seen following an overdose of medication.  The Veteran 
expressed hopelessness regarding his marriage due to frequent 
arguments and the inability to communicate.  He was also 
depressed because of unresolved grieving over his brother's death 
two years ago at that time of year.  The social worker stated the 
Veteran's wife showed up and they agreed to work together in 
ongoing counseling.  In January 1987, the Veteran declined to 
undergo a separation examination.

In a November 2004 letter, the Veteran's wife provided a detailed 
description of the Veteran's behavior while he was in service.  
She stated she had known the Veteran years before he entered 
service and that the Veteran's personality changed while in 
service, and she addressed depressed symptoms the Veteran 
exhibited at that time.  

After having carefully reviewed the evidence of record, the Board 
finds that the preponderance of the evidence is against the grant 
of service connection for a psychiatric disorder, other than 
posttraumatic stress disorder.  The reasons follow.

The Veteran was seen in service for psychiatric symptoms, as 
evidenced by his attempted suicide in 1980; however, the 
remainder of his service treatment records are silent for 
psychiatric complaints.  In fact, in August 1981 and January 
1984, and November 1986, he was given a Good Conduct Medal for 
"exemplary behavior, efficiency, and fidelity in active Federal 
military service."  These were awarded to the Veteran after the 
1980 suicide incident.  In a health questionnaire the Veteran 
completed in July 1986, he denied being under a physician's care 
for the past two years and denied having any serious illness, 
operation, or hospitalization in the past except an appendectomy 
in 1976.  

The first documentation of any psychiatric symptoms following 
service is in 2004-approximately 18 years following service 
discharge.  Even then, the Veteran's psychiatric symptoms were 
attributed to recent events.  For example, in August 2004, the 
Veteran reported just having gotten out of jail.  In September 
2004, the Veteran reported his sister had died.  There was no 
indication in these records that the Veteran had longstanding 
depression.  This is evidence against the Veteran's claim.  
Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may 
be rebutted by the absence of medical treatment of the claimed 
condition for many years after service).

More importantly, a VA physician had the opportunity to review 
the claims file and examine the Veteran and he found that the 
Veteran had depressive disorder, history of polysubstance abuse, 
and personality disorder.  He opined that the personality 
disorder and polysubstance abuse were present in service but that 
the depressive disorder was of recent onset.  While the examiner 
did not provide a rationale for the opinion, the Board finds that 
the opinion is adequate.  The examiner interviewed the Veteran 
and reviewed the claims file.  He noted what the service 
treatment records showed and that the Veteran had been seen by a 
private facility for his psychiatric disorder since 2004.  The 
facts he presented were accurate.  Still he found that the 
Veteran's depressive disorder was of recent onset, which is 
evidence against a nexus between the post service psychiatric 
disorder and service.  

The Veteran and his wife have provided written statements 
regarding the Veteran's in-service behavior and experiences.  In 
a November 2004 letter, the Veteran's wife's described the 
Veteran as having a temper and getting upset over small issues.  
She described the night the Veteran attempted suicide.  The Board 
finds the facts she presented in this letter credible.  While she 
is competent to describe the behavior the Veteran exhibited in 
service and after service, she is not competent to state that 
such symptoms were the result of a psychiatric disorder, as that 
requires a medical opinion.  The Veteran was diagnosed in service 
with personality disorder with explosive features.  Her 
description of the Veteran losing his temper is entirely 
consistent with that diagnosis.  Thus, the Board finds that her 
statements do not provide a basis to award service connection for 
a psychiatric disorder. 

The Veteran submitted a letter in January 2006.  There, he 
described a number of incidents that do not seem credible.  For 
example, he stated that during basic training, someone had hung 
himself.  He stated while they were out in their foxholes, the 
guy next to him was shot, and he never found out what happened to 
him.  One day during training, he arrived at his bunker and was 
instructed to go to "the front bunker [and] destroy the enemy" 
who was firing at then.  The Veteran described trying to launch 
his grenade and seeing rounds firing into the bunker and how he 
was almost "cut into."  He stated that during a physical 
training test, he saw a soldier running around the track and then 
suddenly slowed down and died (he stated he found out later that 
the guy had died).  The Veteran described being hit in the nose 
by another soldier and was instructed by his sergeant not to move 
while blood ran down his shirt.  

None of these stories had been described at the time of the 
Veteran's July 2005 VA examination.  While it is possible that 
the Veteran did not remember these incidents in service at the 
time of the VA examination, the Board finds that there were too 
many stories in the January 2006 letter that did not lend 
themselves to being credible.  It is one thing for the Veteran to 
not remember one of these incidents when he was seen by the VA 
examiner in 2005, but almost all the incidents he described in 
this January 2006 letter had not been reported previously to 
either the examiner or in other documentation.  These incidents 
are ones that most people would have reported when discussing in-
service situations that were upsetting to the individual.  
Suddenly, after the Veteran reported these in-service incidents, 
the Veteran's wife then submitted a statement wherein she stated 
the Veteran witnessed someone getting killed during basic 
training.  Her November 2004 letter is silent as to this 
incident.  The Board finds that the Veteran's January 2006 letter 
and the Veteran's wife's September 2006 letter contain various 
facts that are not credible, and are rejected by the Board.  

In a December 2004 private medical record, the nurse practitioner 
stated that the Veteran had depression starting in 1978.  There 
is no indication that she reviewed the Veteran's service 
treatment records.  Rather, she appears to base her opinion on 
history reported by the Veteran, which history the Board rejects 
based on the explanation in the above paragraph.  

The Board is aware the Veteran has been diagnosed with a 
personality disorder and history of polysubstance abuse in 
remission.  The service treatment records show that he Veteran 
was diagnosed with a personality disorder, thus it is not 
surprising that he had a current diagnosis of a personality 
disorder.  Neither of these are disabilities for which the 
Veteran may receive service connection.  For example, personality 
disorders are deemed to be congenital or developmental 
abnormalities and are not considered to be disabilities for the 
purposes of service connection.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).  

The only exception to this general rule regarding a congenital or 
developmental defect is if there has been aggravation and 
resulting additional disability by superimposed disease or 
injury.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); 
Carpenter v. Brown, 8 Vet. App. 240, 24 (1995); VAOPGCPREC 67-90 
(July 18, 1990); VAOPGCPREC 82-90 (July 18, 1990) ; and 
VAOPGCPREC 11-1999 (Sept. 2, 1999).  Such has not been shown in 
this case.

As to the diagnosis of history of polysubstance abuse in 
remission, the law prohibits a grant of direct service connection 
for drug or alcohol abuse on the basis of incurrence or 
aggravation in the line of duty during service.   Pub. L. No. 
101-508, § 8052, 104 Stat. 1388, 1388- 351 (1990); VAOPGCPREC 2-
98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998).  However, a 
veteran may be service connected for an alcohol or drug abuse 
disability acquired as secondary to, or as a symptom of, a 
service-connected disability.  In order to qualify for service 
connection, the Veteran must establish, by clear medical 
evidence, that his alcohol or drug abuse disability is secondary 
to or is caused by a primary service-connected disorder, and that 
it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  The Veteran is not service connected for 
any disability.  Thus, he cannot establish service connection for 
the polysubstance abuse diagnosis on a secondary basis.

For the above reasons, the Board finds that service connection 
for a psychiatric disorder, other than posttraumatic stress 
disorder, must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric disorder, other than 
posttraumatic stress disorder, is denied.



______________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


